Exhibit 23.11 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 10, 2006, with respect to the consolidated statements of operations and comprehensive income, shareholders’ equity, and cash flows of Arlington Tankers Ltd. for the year ended December31, 2005, which report appears in the December31, 2007 annual report on Form 10-K of Arlington Tankers Ltd. and to the reference to our firm under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ KPMG
